DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 01/21/2021 has been received and entered.  Currently Claims 1, 3, 5, 7, 21, 23, 25, 27-28, 30 and 32-41 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 21, 23, 25, 28, 30, 32 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hasek US2009/0083279, in view of MacLean et al. US2007/0160208 hereinafter referred to as MacLean, and Visharam et al. US2012/0254456 hereinafter referred to as Visharam.
As per claim 1, Hasek teaches a method comprising: receiving, from a content source, a content (Hasek paragraph [0114], [0138], [0157], [0162], [0165], receiving content from content source);
generating, for the content: one or more encrypted portions of content that are encrypted in one or more encryption formats (Hasek paragraph [0138], [0151], [0157], [0163], [0165], [0218], encrypt/transcrypt content for delivery to user device); 
storing, in a cache, unencrypted content and the one or more encrypted portions of content (Hasek paragraph [0165], [0191]-[0192], [0194], store encrypted content and content metadata in cache);
receiving, from a computing device, a request for content (Hasek Fig. 1, paragraph [0162], [0165], receiving requests for content.);
determining, based on data at least one encrypted portion of content of the one or more encrypted portions of content that is stored in the cache (Hasek paragraph [0163], [0165], [0191]-[0192], search cache for requested content); and 
sending, to the computing device, the at least one encrypted portion of content of the requested content (Hasek Figs. 1-2A, paragraph [0134], [0158], [0165], deliver encrypted content to user device). 
Hasek does not explicitly disclose content segment associated with a time period in a content stream;
generating, for the content segment: an unencrypted portion of content indicating timing information for one or more encrypted portions of content; 
sending, to computing device, the unencrypted portion of content and the at least one encrypted portion of content to cause decryption and playback, by one or more endpoint devices. 
MacLean teaches content segment associated with a time period in a content stream (MacLean paragraph [0015], [0041], [0048], [0061], content stream comprising segments associated with a time period);
generating, for the content segment: an unencrypted portion of content indicating timing information for one or more encrypted portions of content (MacLean paragraph [0015], [0024], [0039], 
sending, to computing device, the unencrypted portion of content and the at least one encrypted portion of content to cause decryption and playback, by one or more endpoint devices (MacLean Fig. 5, paragraph [0022], [0024], [0030], [0067], sending the content which includes encrypted portion and unencrypted portion to user device). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hasek with the teachings of MacLean to include unencrypted portion of content and sending an encrypted portion and the unencrypted portion in order to provide trick play options to users.  
Hasek in view of MacLean does not explicitly disclose storing, in a cache, unencrypted portion of content indicating timing information;
receiving, a request for content corresponding to the time period; 
determining, based on the timing information indicated by the unencrypted portion of content at least one portion of content of the one or more portions of content that is stored in the cache and that corresponds to the time period.
Visharam teaches storing, in a cache, unencrypted portion of content indicating timing information (Visharam paragraph [0082], [0262]-[0264], [0282]-[0283], [0288], [0339], storing metadata including timing information in cache);
receiving, a request for content corresponding to the time period (Visharam paragraph [0057], [0126], [0262]-[0263], [0338]-[0339], client request for content); 
determining, based on the timing information indicated by the unencrypted portion of content at least one portion of content of the one or more portions of content that is stored in the cache and that corresponds to the time period (Visharam paragraph [0082], [0126], [0262]-[0264], [0282]-[0283], [0288], [0339], search cache for the requested content based on the timing information).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hasek in view of MacLean with the teachings of Visharam 

As per claim 3, Hasek in view of MacLean and Visharam teaches the method of claim 1, further comprising: determining, based on the timing information, that the cache does not contain content corresponding to the time period; and transmitting, to the content source, a second request to receive content associated with a different time period in the content stream (Hasek paragraph [0114]; Visharam paragraph [0057], [0144], [0157], [0288], [0292], [0338]-[0339], as a result of a cache miss, request content from the content source). 

As per claim 5, Hasek in view of MacLean and Visharam teaches the method of claim 1, further comprising: sending, to an endpoint device of the one or more endpoint devices, an encryption key usable to decrypt the at least one encrypted portion of content, wherein access to the encryption key is controlled by digital rights management (Hasek paragraph [0077], [0151], [0157], [0165], [0218]; MacLean Fig. 5, paragraph [0015]-[0017], [0024], [0046]-[0047], [0065], [0067], sending the content key to the user device). 

As per claim 36, Hasek in view of MacLean and Visharam teaches the method of claim 5, wherein the sending comprises sending, to the endpoint device via an in-band or out-of-band channel, the encryption key (MacLean Fig. 5, paragraph [0015]-[0017], [0024], [0046]-[0047], [0065], [0067], sending the content key to the user device).  

As per claim 37, Hasek in view of MacLean and Visharam teaches the method of claim 1, wherein the one or more encrypted portions of content comprise copies of a same portion of the content segment that are encrypted in a same encryption format of the one or more encryption formats (Hasek paragraph [0151], [0157], [0165], [0218], encrypt content; MacLean paragraph [0043]-[0044], encrypt content with a plurality of keys).  

As per claim 38, Hasek in view of MacLean and Visharam teaches the method of claim 1, wherein the timing information comprises at least one of a presentation timestamp, a decoding timestamp, or a packetized elementary stream (PES) header (MacLean paragraph [0015], [0041], [0049]).  

As per claims 21, 23, 25, 28, 30, 32, 34-35 and 39-41, the claims claim a device and a non-transitory computer readable storage medium essentially corresponding to the method claims 1, 3, 5 and 36-38 above, and they are rejected, at least for the same reasons.

Claims 7, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hasek in view of MacLean and Visharam, and further in view of Yanagihara et al. US2008/0010207 hereinafter referred to as Yanagihara.
As per claim 7, Hasek in view of MacLean and Visharam teaches the method of claim 1, further comprising: removing the at least one encrypted portion of content from the cache (Hasek paragraph [0196], [0205]-[0208], delete content from cache; MacLean Fig. 5, paragraph [0024], [0051], [0062], [0067]).
Hasek in view of MacLean and Visharam does not explicitly disclose receiving information indicative of an invalidated encryption key; removing content from storage based on the receiving information indicative of the invalidated encryption key, wherein the content was encrypted using the invalidated encryption key.
Yanagihara teaches receiving information indicative of an invalidated encryption key; removing content from storage based on the receiving information indicative of the invalidated encryption key, wherein the content was encrypted using the invalidated encryption key (Yanagihara paragraph [0126]-[0128], [0139], [0181], when the content key has expired, delete the content key and delete the encrypted content).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hasek in view of MacLean and Visharam with the 

As per claims 27 and 33, the claims claim a device and a non-transitory computer readable storage medium essentially corresponding to the method claim 7 above, and they are rejected, at least for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495